Citation Nr: 1644237	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle strain.

2.  Entitlement to service connection for shin splints, to include as secondary to service-connected left ankle strain.

3.  Entitlement to an initial compensable evaluation for hallux valgus of the right great toe.

4.  Entitlement to a compensable evaluation for residuals of a bunionectomy of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2002 to July 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2009, June 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in December 2015.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board directed the AOJ to obtain the Veteran's service treatment records, to include any clinical evaluation reports conducted in connection with a 2006 separation examination.  Although additional requests for such records were made via the Personnel Information Exchange System (PIES), in March 2016, a response indicated that the requested records were not yet retired to Code 13.  Therefore, the AOJ should make additional attempts to locate the records. 

Pursuant to the remand, the Veteran was afforded VA examinations in April 2016 in connection with his claims for service connection for a left knee disorder and shin splints.  Although the examiner reviewed the past medical history and provided a medical opinion, there was no rationale for the conclusion reached.  Therefore, the Board finds that additional medical opinions are needed.
  
Moreover, in December 2015, the Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the current severity and manifestations of his right great toe hallux valgus and left toe residuals of bunionectomy disabilities.  He was afforded another VA examination in April 2016; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint which impacts the Veteran's case.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  In particular, the Board observes that the Veteran has reported limited motion of his right and left toes due to pain, particularly with prolonged walking.  Moreover, the April 2016 VA examiner did not address whether the Veteran had had a resection of the metatarsal head.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of those disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain complete copies of the Veteran's service treatment records, to include any clinical evaluation reports conducted in connection with a 2006 separation examination. 

A previous PIES request indicated that the records had not yet been retired to Code 13. The AOJ should determine if they should be requested from another location.  

All efforts to secure the records should be documented and should continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the left knee, shin splints, and the right and left great toes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that is related to his military service, to include any injury or symptomatology therein.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected left ankle disability.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any shin splits that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has shin splints or another tibia or fibula disorder that is related to his military service, to include the September 2002 reports of symptomatology related to shin splints. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hallux of the right great toe hallux valgus and residuals of a bunionectomy of the left great toes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right and left great disabilities under the rating criteria.  In particular, the examiner should state whether the Veteran has severe hallux valgus of either foot that is equivalent to an amputation of the great toe.  He or she should also indicate if there has been surgery with resection of the metatarsal head. 

In addition, the examiner should indicate if there is any arthritis involving the great toes.  He or she should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further identify and describe any other symptoms and manifestations associated with the Veteran's great toe disabilities.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

